Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is a response to a 371 application of PCT/ CA2020/050824 filed 06/12/2020.  As filed, claims 1-4, 6, 13-20, 27-69 are currently pending in the instant application and are subject to the following lack of unity restriction requirement.
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-4, 6, 13-19  drawn to a method for separating, recovering, and purifying a cannabidiolic acid amine salt in crystalline form.


Group II, claims 20, 27-31, 33, 35,  37, 39, 41, 43, 45, 47, 49, 51, 53, 55, 57, 59, 61, 63, 65, 67 drawn to a method for separating, recovering, and purifying a cannabidiolic acid amine salt of formula (1) –(20).

Group III, claim 30 drawn to a compound of formula (1).
Group IV, claim 32 drawn to a compound of formula (2).
Group V, claim 34 drawn to a compound of formula (3).
Group VI, claim 36drawn to a compound of formula (4).
Group VII, claim 38 drawn to a compound of formula (5).
Group VI, claim 40 drawn to a compound of formula (6).
Group VI, claim 42 drawn to a compound of formula (7).
Group VII, claim 44 drawn to a compound of formula (8).
Group IX, claim 46 drawn to a compound of formula (9).
Group X, claim 48 drawn to a compound of formula (10).
Group XI, claim 50 drawn to a compound of formula (11).
Group XII, claim 52 drawn to a compound of formula (12).
Group XIII, claim 54 drawn to a compound of formula (13).
Group VIX, claim 56 drawn to a compound of formula (14).
Group XVI, claim 58 drawn to a compound of formula (15).
Group XVII, claim 60 drawn to a compound of formula (16).
Group XVIII, claim 62 drawn to a compound of formula (17).
Group XIX, claim 64 drawn to a compound of formula (18).
Group XX, claim 66 drawn to a compound of formula (19).
Group XXI, claim 68 drawn to a compound of formula (20).

Group XXII, claim 69 drawn to a compound of formulae (1)-(20).


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are grouped as follows: 
1. Different types of compounds of formula 1-20 defined. 2. Different types of tertiary amine, secondary amine, diamine  reagents required by methods of group I or II.
Each of the species has distinct structure and are not regarded as being of similar nature because, distinct product : (1) the alternatives do not all share a common structure and (2) the alternatives do not all belong to a recognized class of chemical compounds. In addition, these species are not obvious variants of each other based on the current record. 
Election of Species
As an additional requirement, with the election of anyone of Groups I- II an election of species of a particular species is also required. In order for this election to be considered fully responsive to this requirement the election must include:
Groups I - II:
a) the name and structure of one species of amine, intermediates and final product (e.g. for Group II the amine is triethylamine and the salt produced is a CBDA-triethylamine salt of formula I).

b) the location of the species, starting materials, catalyst, intermediates and final product    (1) within the claims or (2) within the specification.
c) the claims that read on the elected species.

Group XXII:
a) the name and structure of one species of the instantly claimed compounds of formula 1-20.
b) the location of the species, (1) within the claims or (2) within the specification.
c) the claims that read on the elected species.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. 
The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claims  1-4, 6, 13-20, 27-69.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). 
With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features.
As provided in 37 CFR 1.475 (a) “an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.
In instant application, the inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, they lack the same or corresponding special technical features for the following reasons:
The technical feature of  Group I is a method for separating, recovering, and purifying a cannabidiolic acid amine salt.
The technical feature of Group II is method for separating, recovering, and purifying  compounds of formula 1-20.
The technical feature of Group XII is compounds of formula 1-20.
Groups lack unity of invention since under 37 CFR 1.475: the technical
feature corresponding to Group I is not shared by Group II-XXII. 
Therefore, there is not a special technical feature present which links the claims.
Hence, Groups I-XXII are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept, therefore unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unity of invention is considered to be proper. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Conclusion
In light of the complexity of the restriction requirement for this application, no telephone communication regarding the restriction has been made. 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622